         Case 1:20-cv-10072-MKV Document 17 Filed 06/09/21 Page 1 of 2


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
GREATER NEW YORK MUTUAL                                                   DATE FILED: 
INSURANCE COMPANY,

                           Plaintiff,                            1:20-cv-10072-MKV
                     -against-                                          ORDER
FEDERAL INSURANCE COMPANY,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a status conference in this case on June 9, 2021. This order memorializes

the rulings at that conference.

       By separate order today, the Court will refer this case to Magistrate Judge Sarah Cave for

a settlement conference. The parties are responsible for scheduling their sessions directly with

Magistrate Judge Cave.

       The parties are directed to confer about facts relevant to this dispute and whether a

stipulation of material facts can be agreed-upon for the purposes of the settlement conference,

dispositive motions, and/or trial.

       Within three days of the settlement conference, the parties must file a status report on the

ECF docket. The status report should state whether the parties’ efforts at settlement were

successful and/or whether conversations remain ongoing, but should not provide details of the

parties settlement negotiations. The status report also should include whether the parties were

able to reach agreement on the relevant facts in this case and either should propose a briefing

schedule for dispositive motions or request a conference to discuss trial preparations. As

discussed at the June 9 conference, the Court ordinarily will not entertain motions for summary
          Case 1:20-cv-10072-MKV Document 17 Filed 06/09/21 Page 2 of 2




judgment in a non-jury case, but it may permit such motions based on the circumstances of a

particular case.

       Any request for adjournment of the deadlines herein must be received at least 72 hours in

advance of the deadline and should eb accompanied by good cause.

SO ORDERED

DATED: June 9, 2021                                     ____________________________
                                                        _____
                                                           ___ _____
                                                           ____     ___________
                                                                              ____
                                                                              __ ____
                                                                                    ____
                                                                                    _____
                                                                                       ____
                                                                                          ____
                                                                                          __
       New York, New York                                   MARY
                                                            MA ARYR KAYAY   VYSKOCIL
                                                                          Y VYSKOKOCIL
                                                                                 KO
                                                           United
                                                           Unit
                                                              itted
                                                              ited  States
                                                                        es District
                                                                 ed State  Districtt Judge
